        Case 2:20-cv-03529-JMY Document 17 Filed 12/08/20 Page 1 of 10




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                    :
MICHAEL MELVIN, et al                               :
                                                    :
                             Plaintiffs,            :
                                                    :              Civil Action
                      v.                            :              No. 20-3529
                                                    :
HON. JAMES F. KENNEY, et al                         :
                                                    :
                             Defendants.            :


                                           ORDER

       AND NOW, this _________ day of __________________, 2020, upon consideration of

Defendants’, Mayor James F. Kenney, District Attorney Larry Krasner, Philadelphia Police

Commissioner Danielle Outlaw, and former Police Commissioner Richard Ross, Response to

Plaintiffs’ Motion to Set Aside the Order Granting Defendants’ Motion to Dismiss, it is

HEREBY ORDERED that the Motion to Set Aside is DENIED.

                                                           BY THE COURT:



                                                           ____________________________
                                                           Younge, J.
         Case 2:20-cv-03529-JMY Document 17 Filed 12/08/20 Page 2 of 10




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL MELVIN, et al                                 :
                                                      :
                               Plaintiffs,            :
                                                      :               Civil Action
                       v.                             :               No. 20-3529
                                                      :
HON. JAMES F. KENNEY, et al                           :
                                                      :
                               Defendants.            :


    CITY DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION TO SET ASIDE
           ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS

       Defendants Hon. Mayor James Kenney, District Attorney Larry Krasner, Police

Commissioner Danielle Outlaw, and former Police Commissioner Richard Ross, Jr. hereby file

this Response to Plaintiffs’ Motion to Set Aside the Order granting Defendants’ Motion to Dismiss.

Plaintiffs were given ample notice of Defendants’ Motion to Dismiss via the Court and from

defense counsel and still chose not to timely respond to the Motion to Dismiss. Plaintiffs also

waited two weeks after receipt of an email from defense counsel acknowledging the Motion to

Dismiss yet still did not respond in a timely manner. Plaintiffs fail to offer any valid reason for

this Court to set aside its decision and fail to meet the standards for relief under either Rule 60(b)

or under a Motion for Reconsideration. In support of this motion, Defendants incorporate the

attached Memorandum of Law.
       Case 2:20-cv-03529-JMY Document 17 Filed 12/08/20 Page 3 of 10




Date: December 8, 2020                  Respectfully submitted,

                                        /s/ Brian Rhodes
                                        Brian Rhodes, Senior Attorney
                                        Pa. Attorney ID No. 69716
                                        City of Philadelphia Law Department
                                        1515 Arch Street,16th Floor
                                        Philadelphia, PA 19102
                                        Brian.rhodes@phila.gov
          Case 2:20-cv-03529-JMY Document 17 Filed 12/08/20 Page 4 of 10




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                      :
MICHAEL MELVIN, et al                                 :
                                                      :
                               Plaintiffs,            :
                                                      :              Civil Action
                       v.                             :              No. 20-3529
                                                      :
HON. JAMES F. KENNEY, et al                           :
                                                      :
                               Defendants.            :


  MEMORANDUM OF LAW IN SUPPORT OF CITY DEFENDANTS’ RESPONSE TO
   PLAINTIFFS’ MOTION TO SET ASIDE ORDER GRANTING DEFENDANTS’
                        MOTION TO DISMISS

         Plaintiffs Michael Melvin, Dan Farrelly, Brion Milligan, Mark Palma, Robert Bannan,

Jesus Cruz, and Steven Hartzell (hereinafter referred to herein as “Plaintiffs”), ask the Court to

set aside its Order granting Defendants’ Motion to Dismiss, pursuant to Rule 60(b)(1), due to

“communication difficulties” from COVID-19 and because counsel had to respond to “several

client emergencies.” Plaintiffs erroneously assert relief under Rule 60(b)(1), which grants relief

from a “final judgment, order or proceeding”, based on a “mistake, inadvertence, surprise, or

excusable neglect.” Yet, a “final judgment, order or proceeding” has not been rendered by this

Court. The granting of the Motion to Dismiss, without prejudice, does not constitute a “final

judgment, order or proceeding” since the statute of limitations has not run on their claims.

Plaintiffs actually seek a Motion for Reconsideration from this court pursuant to Rule 59(e) and

the standard for a Motion for Reconsideration has not been met by Plaintiffs’ pleading.

Accordingly, Defendants respectfully request that this Court deny Plaintiffs’ Motion to Set

Aside.
           Case 2:20-cv-03529-JMY Document 17 Filed 12/08/20 Page 5 of 10




I.     PROCEDURAL BACKGROUND

       Plaintiffs filed their action against Defendants on July 19, 2020. By way of waiver of

service, the parties agreed that Defendants would have until November 2, 2020 to file a response

to the Complaint. Defendant filed a Motion to Dismiss the complaint under Rule 12(b)(6) on

November 2. The next day, the Court entered an Order scheduling a Rule 16 Conference for

December 1, 2020. Pursuant to Rule 7.1(c) of the Local Rules of Civil Procedure, Plaintiffs had

14 days—until November 16, 2020—to file a response to Defendants’ Motion to Dismiss.

Plaintiffs did not file a response nor did they request an extension to do so. Accordingly, on

November 25, this Court granted Defendant’s motion as unopposed, dismissing all of the claims

against Defendants without prejudice.

       Prior to the Court’s ruling, on November 20, 2020, counsel for the City emailed

Plaintiffs’ attorneys Andrew Teitelman and Larry Klayman that pursuant to the Court’s

November 3 scheduling order and, “regardless of the City’s Motion to Dismiss,” the parties

should meet in order to comply with the Court’s Order. Plaintiffs did not acknowledge the email

until December 1, 2020 when in an email from Mr. Teitelman to City Senior Attorney Rhodes,

he stated, “I now see that you did send both me and Larry Klayman an email on 11/20 and I do

not know how or why I missed it and did not respond.” Thereafter, on November 27, 2020,

Plaintiffs filed their Motion to Set Aside the Court’s Order granting Defendants’ Motion to

Dismiss.

Standard of Review

       Rule 60 (b) Motion is Not Applicable.

       “Rule 60(b) allows a party to seek relief from a final judgment, and request reopening of

a case, under a limited set of circumstances[.]” Atkinson v. Middlesex Cnty., 610 F. App’x 109,
          Case 2:20-cv-03529-JMY Document 17 Filed 12/08/20 Page 6 of 10




112 (3d Cir. 2015) (quoting Gonzalez v. Crosby, 545 U.S. 524, 528 (2005)). Critically, Rule

60(b) “ ‘applies only to ‘final’ judgments and orders.’ ” Penn W. Assocs., Inc. v. Cohen, 371 F.3d

118, 125 (3d Cir. 2004) (quoting Torres v. Chater, 125 F.3d 166, 168 (3d Cir. 1997)).

“Ordinarily, an order dismissing a complaint without prejudice is not a final order unless the

applicable statute of limitations would not permit the re-filing of the claims.” Core Commc’ns,

Inc. v. Verizon Pa., Inc., 493 F.3d 333, 337 (3d Cir. 2007). The Third Circuit Court of Appeals

explained:

        While “an order dismissing a complaint without prejudice is not a final order as long as
        the plaintiff may cure the deficiency and refile the complaint,” . . . “[t]his principle . . .
        does not apply if the statute of limitations has run by the time the court orders dismissal
        without prejudice” . . . After the statute of limitations has run, an unconditional dismissal
        without prejudice is considered final.

Atkinson, 610 F. App’x at 111 (citations omitted).

        Here, Plaintiffs’ complaint was dismissed without prejudice on November 25, 2020.

Based on Plaintiffs’ complaint, the alleged violations of the First Amendment occurred in July

and/or August of 2019. As such, Plaintiffs have two years from the date of harm to file suit.

Hence, a “final order” has not been issued in this matter. As such, Plaintiff can either amend or

refile their suit.

        Since Plaintiffs assert that its request should be considered under Rule 60(b)(1),

Defendants will nonetheless address their argument should the Court decide to review this

argument for merit.

        Rule 60(b)(1) may relieve a party from a “final judgment, order, or proceeding” for the

following reasons: “mistake, inadvertence, surprise, or excusable neglect.” Based on Plaintiffs’

Motion to Set Aside, they want this Court to grant extraordinary relief because of

“communication difficulties” they were having due to COVID-19 and because of several “client
          Case 2:20-cv-03529-JMY Document 17 Filed 12/08/20 Page 7 of 10




emergencies” during this same time period. In other words, Plaintiffs allege that their oversights

constitute “excusable neglect.” The U.S. Supreme Court has provided guidance on what

constitutes excusable neglect in the case Pioneer Investment Services Co. v. Brunswick

Associates, Ltd. Partnership, 507 U.S. 380, 395 (1992), where the Court laid out this four-factor

balancing test:

         1.       Whether the delay in filing was within the reasonable control of the movant;

         2.       The length of the delay and the delay’s potential impact on judicial proceedings;

         3.       The danger of prejudice to the non-moving party; and

         4.       Whether the movant acted in good faith.

         When balancing the Pioneer factors, courts have placed the greatest weight on whether

any prejudice to the non-movant will occur by allowing the late claim. Here, granting the

Plaintiffs’ Motion to Set Aside would be extremely prejudicial to Defendants because the

underlying claims are wholly meritless and inflammatory. To resurrect this baseless matter,

which is filled with derogatory, racist, and misogynistic statements and allegations (which mirror

the posts made by the police officers on Facebook) and to require the Defendants to again

address these in a responsive pleading, would reward Plaintiffs for their abhorrent and negligent

behavior. This court’s Order dismissing their suit is a gift that they should not seek to return.

         Plaintiffs’ Request is Actually a Rule 59 (e) Motion for Reconsideration which also
Fails.
         A decision may be altered or amended only if the party seeking reconsideration

establishes at least one of the following grounds: “(1) an intervening change in the controlling

law; (2) the availability of new evidence; or (3) the need to correct a clear error of law or fact or

to prevent manifest injustice.” See Jarzyna v. Home Props. L.P., 185 F. Supp. 3d 612, 621-22

(E.D. Pa. 2016) (Robreno, J.) (quoting Max's Seafood Cafe ex rel. Lou–Ann, Inc. v. Quinteros,
         Case 2:20-cv-03529-JMY Document 17 Filed 12/08/20 Page 8 of 10




176 F.3d 669, 677 (3d Cir.1999)), aff'd, 783 Fed. App'x 223 (3d Cir. 2019). “Disagreement with

the Court's ruling is not proper grounds for a motion for reconsideration.” Smith v. Unilife Corp.,

No. 13-5101, 2015 WL 115581, at *1 (E.D. Pa. Jan. 7, 2015).

       Plaintiffs cite no intervening change in controlling law that compels a different result and

no new evidence that the Court need consider. Plaintiffs also do not contend that the Court

applied any incorrect legal standard, or that the Court must correct a clear error of law or fact.

Plaintiffs only contention is that they mistakenly missed the filing deadline. This alone is not

enough to resurrect their claims.

IV.    CONCLUSION

       For the reasons set forth above, Defendants respectfully request that this Court deny the

Motion to Set Aside by Plaintiffs.



Date: December 8, 2020                                Respectfully submitted,


                                                      /s/ Brian Rhodes
                                                      Brian Rhodes
                                                      Senior Attorney
                                                      Pa. Attorney ID No.69716
                                                      City of Philadelphia Law Department
                                                      1515 Arch Street, 16th Floor
                                                      Philadelphia, PA 19102
                                                      brian.rhodes@phila.gov
     Case 2:20-cv-03529-JMY Document 17 Filed 12/08/20 Page 9 of 10




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                     :
MICHAEL MELVIN                                       :
DAN FARRELLY                                         :
BRION MILLIGAN                                       :
MARK PALMA                                           :
ROBERT BANNAN                                        :
JESUS CRUZ, and                                      :
STEVEN HARTZELL                                      :
                              Plaintiffs,            :
                                                     :              Civil Action
                      v.                             :              No. 20-3529
                                                     :
HON. JAMES F. KENNEY,                                :
LARRY KRASNER, ESQ.,                                 :
HON. DANIELLE OUTLAW,                                :
RICHARD ROSS, JR., and                               :
EMILY BAKER-WHITE d/b/a THE PLAIN                    :
VIEW PROJECT                                         :
                       Defendants.                   :


                            CERTIFICATE OF SERVICE

       I hereby certify that on the date below, the City Defendants’ filed its Response to

Plaintiffs’ Motion to Set Aside the Order granting Defendants’ Motion to Dismiss was filed

via the Court’s electronic filing system and is available for downloading. An electronic

copy was also emailed to Plaintiffs’ attorneys at the following email addresses:

                      ateitelman@teitelaw.com
                      klaymanlaw@gmail.com




Date: December 8, 2020                               /s/ Brian Rhodes
                                                     Brian Rhodes
                                                     Senior Attorney
                                                     Pa. Attorney ID No 69716
Case 2:20-cv-03529-JMY Document 17 Filed 12/08/20 Page 10 of 10




                                     City of Philadelphia Law
                                     Department
                                     1515 Arch Street, 16th Floor
                                     Philadelphia, PA 19102
                                     brian.rhodes@phila.gov
